DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. With respect to the rejections of Claims 1-4, 6, 8-11, 13, 16-18, and 20, the Applicant respectfully disagrees with the rejections and the reasoning thereof.
Applicant argues that regarding Claim 1, that 1) there are two different signals provided from two different sources during the alternating process of two different charging and measurement phases, 2) the Examiner’s interpretation of operably coupled is incorrect, and 3) the different respective pathways/lines to the battery, and the different respective ports of the controller of Tkachenko operate to perform different respective functions. 
Examiner respectfully disagrees. MPEP § 2173.01 requires that “during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.”
Regarding the Applicant first argument, claim language neither discloses nor implies the requirement of a single source to provide a single signal or for either to take place in a single phase. It is the claims that define the claimed invention, and it is claims, not specification that are anticipated or unpatentable. See MPEP § 2145 (VI).  This argument seems to be regarding how the examiner interprets the latter limitations with respect the applicant’s arguments, which are to be rebutted momentarily. 
The Applicant further argues that the examiner’s interpretation of the term “operably coupled” is incorrect. The specification states in para [0547] the term "configured to", "operable to", "coupled to", or "operably coupled to" indicates that an item includes one or more of power connections, input(s), output(s), etc., to perform, when activated, one or more its corresponding functions and may further include inferred coupling to one or more other items. As may still further be used herein, the term "associated with", includes direct and/or indirect coupling of separate items and/or one item being embedded within another item which supports the examiner’s interpretation (Examiner Note: although the limitation states a connection via single line, “operably coupled” implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and IN1 are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line. Note the preamble using the transitional phrase “comprising” which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03).

Applicant further argues that the different respective pathways/lines to the battery, and the different respective ports of the controller of Tkachenko operate to perform different respective functions. Applicant argues Tkachenko fails to teach and disclose a drive-sense circuit (DSC) operably coupled to receive a reference signal and to generate a charge signal that includes an AC (alternating current) component based on the reference signal, wherein, when enabled, the DSC operably coupled and configured to: provide the charge signal to a terminal of a battery via a single line and simultaneously to sense the charge signal via the single line. 17For example, note that the "EIS measurements" in Tkachenko are not made via the same output via which the "signals from the signal generator 116" are output. As Tkachenko teaches and discloses, "the controller 102 can operate the switches Si, S3 to the OFF state to disconnect the external power supply from the battery, and turn ON the signal generator 116 thus providing a drive signal to the battery via output Outl for making EIS measurements. Measurements can be taken by converting signals at input Inl using an ADC at Inl." 

	Examiner respectfully disagrees. Although the Tkachenko doesn’t specifically state provide the charge signal to a terminal of a battery via a single line and simultaneously to sense the charge signal via the single line, Tkachenko teaches all of the limitations. The applicant’s arguments are composed of mere examples, and embodiments which fail to limit the reference and are preceded by words such as “can” which further broaden the scope. Applicant references para [0053] stating that although both a charge signal and measurements can be taken in this configuration, the measurements are taken via In1 or In4 meaning measurements and charge signal would take place on different ports. However, the applicant fails to realize that there are four inputs labeled accordingly, all with the capability of using ADC to convert signals for measurements ([0043], Fig. 3). With the pulse generator providing the signal via OUT1 and measurements being taken via an ADC at IN2, both driving and sensing of a signal can/are achieved. Application No. 16/427,935 It is for these reasons that the Examiner maintains their position regarding the rejections.
Docket No. SGS00126 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8-11, 13, 16-18, & 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (US20170302088), herein referred to as Tkachenko, in view of Kim et al. (US20170200994), herein referred to as Kim.
Regarding Claim 1, Tkachenko teaches: , A battery characterization system (Fig. 1, Battery charging system (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204) operably coupled to receive a reference signal and to generate a charge signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the charge signal to a terminal of a battery via a single line and simultaneously to sense the charge signal via the single line (Fig. 1; Para [0030], [0050] - [0053] | Examiner Note: although the limitation states a connection via single line, “operably coupled” implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and IN1 are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging,  are via at least a single line.  Note the preamble using the transitional phrase “comprising” which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03), wherein sensing of the charge signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the charge signal (Para [0071]); and generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the charge signal (Para [0033]); ……to: generate the reference signal to include a frequency sweep of the AC component of the charge signal such that the AC component of the charge signal includes different respective frequencies at or during different respective times including a first frequency at or during a first time and a second frequency different than the first frequency at or during a second time as varying across a predetermined frequency range (Fig. 8); and at or during the different respective times, process the digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the AC component of the charge signal that varies across the different respective frequencies of the predetermined frequency range to determine respective values of the electrical characteristic of the battery across the different respective frequencies (Fig. 8; (Para [0023], [0033] lines 4-7) and to generate spectrum analysis (SA) information of the battery that is based on a signal response of the battery to the frequency sweep of the AC component of the charge signal (Para [0036], lines 10-13).  
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]). 
However, Tkachenko doesn’t specifically teach: memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions. However, in a related field, Kim teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tkachenko, in view of Kim, to incorporate memory into the circuit since it has been held that applying a known technique (addition of memory) to a known device (battery charging system) to yield predictable results is a rationale for the determination of obviousness.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2, Tkachenko further teaches: The battery characterization system of claim 1, wherein the electrical characteristic of the battery across the different respective frequencies includes a first value of the electrical characteristic of the battery based on the first frequency and a second value of the electrical characteristic of the battery based on the second frequency (Para [0030], [0021], [0053]).

Regarding Claim 3, Tkachenko further teaches: The battery characterization system of claim 1, wherein the electrical characteristic of the battery includes at least one of a resistance of the battery, an impedance of the battery, one or more components of an equivalent circuit model of the battery, a signal response of the battery to the charge signal, a signal response of the battery to the AC component of the charge signal, or spectrum analysis (SA) information of the battery that is based on a signal response of the battery to a frequency sweep of the AC component of the charge signal (Para [0071]).
Regarding Claim 4, Tkachenko further teaches: The battery characterization system of claim 1 further comprising: a battery charge supply circuit configured to provide a power signal that includes a DC component to the DSC; and the DSC is implemented in-line between the battery charge supply circuit and the single 15line coupling to the terminal of the battery and further configured to add the AC component to the DC component in accordance with generating the charge signal that includes the AC component based on the reference signal (Fig. 1).
Regarding Claim 6, Tkachenko further teaches: The battery characterization system of claim 1, wherein the DSC further comprises: a power source circuit operably coupled to the terminal of the battery via the single line, wherein, when enabled, the power source circuit (Fig. 1, battery charging system 100) is configured to provide the charge signal that includes the AC component via the single line coupling to the terminal of the battery, and wherein the charge signal includes a DC (direct current) component and the AC component (Para [0034]); and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the charge signal that is based on the electrical characteristic of the battery (Para [0065], lines 5-9; [0067]); and generate the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the charge signal (Para [0033] lines 12-13, [0071], [0074]).

Regarding Claim 8, Tkachenko teaches: A battery characterization system (100) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 204)  operably coupled to receive a reference signal and to generate a charge signal that includes an AC (alternating current) component based on the reference signal (Fig. 1, Fig. 2), wherein, when enabled, the DSC operably coupled and configured to: provide the charge signal to a terminal of a battery via a single line and simultaneously to sense the charge signal via the single line(Fig. 1; Para [0030], [0050] - [0053] | Examiner Note: although the limitation states a connection via single line, “operably coupled” implies a connection at two points via at least one line and can therefore be interpreted as such. PIN1 and IN1 are operably coupled to the terminal of the battery, as disclosed in reference, and through the operation of switches/pulsed charging, are via at least a single line.  Note the preamble using the transitional phrase “comprising” which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03), wherein sensing of the charge signal includes detection of an electrical characteristic of the battery that is based on a response of the battery to the charge signal (Para [0071]); and generate a digital signal representative of the electrical characteristic of the battery (ADC, Fig. 1 & 2) that is based on the response of the battery to the charge signal (Para [0033]); memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions (Para [0051], [0059], & [0074]) to: generate the reference signal (Para [0033]); and process the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the charge signal to determine the electrical characteristic of the battery (ADC, Fig. 1 & 2).
Tkachenko discloses control logic for operating the circuit components which would imply a memory (Para [0051], [0059], & [0074]). However, Tkachenko doesn’t specifically teach: memory that stores operational instructions; and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions. However, in a related field, Kim teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tkachenko, in view of Kim, to incorporate memory into the circuit since it has been held that applying a known technique (addition of memory) to a known device (battery charging system) to yield predictable results is a rationale for the determination of obviousness.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007).

The battery characterization system of claim 8, wherein, when enabled, the one or more processing modules further configured to execute the operational instructions (Fig. 3, controller 302) to: generate the reference signal to include a frequency sweep of the AC component of the charge signal (Para [0023]) such that the AC component of the charge signal includes a first frequency at or during a first time and includes a second frequency different than the first frequency at or during a second time (Fig. 8); at or during the first time, process the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the AC component of the charge signal that includes the first frequency to determine a first value of the electrical characteristic of the battery based on the first frequency (Para [0065]); and at or during the second time, process the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the AC component of the charge signal that includes the second frequency to determine a second value of the electrical characteristic of the battery based on the second frequency (Fig. 8, Para [0062] – [0067]; [0071]).
Regarding Claim 10, Tkachenko further teaches: The battery characterization system of claim 8, wherein the electrical characteristic of the battery includes at least one of a resistance of the battery, an impedance of the battery, one or more components of an equivalent circuit model of the battery, a signal response of the battery to the charge signal, a signal response of the battery to the AC component of the charge signal, or spectrum analysis (SA) information of the battery that is based on a signal response of the battery to a frequency sweep of the AC component of the charge signal (Para [0071]).

Regarding Claim 13, Tkachenko further teaches, The battery characterization system of claim 8, wherein the DSC further comprises: a power source circuit operably coupled to the terminal of the battery via the single line, wherein, when enabled, the power source circuit (Fig. 1, battery charging system 100) is configured to provide the charge signal that includes the AC component via the single line coupling to the terminal of the battery, and wherein the charge signal includes a DC (direct current) component and the AC component (Para [0034]); and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the charge signal that is based on the electrical characteristic of the battery (Para [0065], lines 5-9; [0067]); and generate the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the charge signal (Para [0033] lines 12-13, [0071], [0074]).
Regarding Claim 16, Tkachenko teaches: A battery characterization system comprising: a battery charge supply circuit (Fig. 1, Battery charging system) configured to output a charge signal that includes a DC component to a terminal of a battery (Fig. 1); a drive-sense circuit (DSC) operably coupled to generate an AC (alternating current) component based on a reference signal and to add the AC component to the charge signal that includes the DC component that is output to the terminal of a battery (Para [0032] – [0034]), when enabled, the DSC operably coupled and configured to: add the AC component to the charge signal via a single line and simultaneously to sense the charge signal and the AC component via the single line (Para [0032], wherein sensing of the charge signal and the AC component includes detection of an electrical characteristic of the battery that is based on a response of the battery to at least one of the charge signal or the AC component (Para [0071]); and generate a digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the at least one of the charge signal or the AC component (Para [0043]); and one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: generate the reference signal; and process the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the at least one of the charge signal or the AC component to determine the electrical characteristic of the battery (Para [0043], [0054]). 
Tkachenko doesn’t specifically teach: memory that stores operational instructions (Para [0063]). However, in a related field, Kim teaches: A non-transitory computer-readable storage medium may store instructions that, when executed by a processor, cause the processor to perform the method (Para [0019]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Tkachenko, in view of Kim, to incorporate memory into the circuit since it has been held that applying a known technique (addition of memory) to a 

Regarding Claim 17, Tkachenko further teaches, The battery characterization system of claim 16, wherein, when enabled, the one or more processing modules further configured to execute the operational instructions (Fig. 3, controller 302) to: generate the reference signal to include a frequency sweep of the AC component (Para [0023]) such that the AC component includes a first frequency at or during a first time and includes a second frequency different than the first frequency at or during a second time (Fig. 8); at or during the first time, process the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the at least one of the charge signal or the AC component that includes the first frequency to determine a first value of the electrical characteristic of the battery based on the first frequency (Para [0065]); and at or during the second time, process the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the at least one of the charge signal or the AC component that includes the second frequency to determine a second value of the electrical characteristic of the battery based on the second frequency (Fig. 8, Para [0062] – [0067]; [0071]).
Regarding Claim 18,  Tkachenko further teaches, The battery characterization system of claim 16, wherein the electrical characteristic of the battery includes at least one of a resistance of the battery, an impedance of 25the battery, one or more components of an equivalent circuit model of the battery, a signal response of the battery to the charge signal, a signal response of the battery to the AC component of the charge signal, or spectrum analysis (SA) information of the battery that is based on a signal response of the battery to a frequency sweep of the AC component of the charge signal (Para [0071]).
Regarding Claim 20, Tkachenko further teaches, The battery characterization system of claim 19, wherein the DSC further comprises: a power source circuit operably coupled to the terminal of the battery via the single line, wherein, when enabled, the power source circuit (Fig. 1, battery charging system 100) is configured to add the AC component to the charge signal via the single line (Para [0034]); and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the at least one of the charge signal or the AC component that is based on the electrical characteristic of the battery (Para [0065], lines 5-9; [0067]); and generate the digital signal representative of the electrical characteristic of the battery that is based on the response of the battery to the at least one of the charge signal or the AC component (Para [0033] lines 12-13, [0071], [0074]).
  
Allowable Subject Matter

Claims 5, 7, 12, 14, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the combination of the references teaches all of the limitations of claim 1. Kim also teaches a comparator in the form of a phase difference calculator (Para a comparator configured to: receive the reference signal from the one or more processing modules at a first comparator input and to drive the charge signal from a second comparator input to the terminal of the battery via the single line; and generate an output comparator signal based on the reference signal and the charge signal; a dependent current source operably coupled to source a current to the terminal of the battery via the single line based on control from the output comparator signal.
	Regarding Claim 7, the combination of the references teaches all of the limitations of the independent claims to include a comparator. The combination fails to teach: the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference based on the reference signal.

Regarding Claim 12, the combination of the references teaches all of the limitations of claim 1. Kim also teaches a comparator in the form of a phase difference calculator (Para [0049]). However, the combination of these references does not teach: a comparator configured to: receive the reference signal from the one or more processing modules at a first comparator input and to drive the charge signal from a second comparator input to the terminal of the battery via the single line; and generate an output comparator signal based on the reference signal and the charge signal; a dependent current source operably coupled to source a current to the terminal of the battery via the single line based on control from the output comparator signal.
Regarding Claim 14, the combination of references teaches all of the limitations of the independent claim to include a comparator. The combination fails to teach: the power source 
Regarding Claim 15, the combination of references teaches all of the limitations of the independent claim to include a comparator and a power source circuit. The combination fails to teach a duplication of each component and its performance. Additionally, it fails to teach: the first power source change detection circuit including: a first power source reference circuit configured to provide a current reference based on the reference signal; and a first comparator configured to compare the current provided to the terminal of the battery via the single line to the current reference to produce the charge signal; the second power source circuit including a voltage source to source a voltage to the terminal of the battery via the single line; and the second power source change detection circuit including: a second power source reference circuit configured to provide a voltage reference based on the reference signal; and a second comparator configured to compare the voltage provided to the terminal of the battery via the single line to the voltage reference to produce the charge signal.

Regarding Claim 19, the combination of the references teaches all of the limitations of claim 1. Kim also teaches a comparator in the form of a phase difference calculator (Para [0049]). However, the combination of these references does not teach: a comparator configured to: receive the reference signal from the one or more processing modules at a first comparator input and to drive the charge signal from a second comparator input to the terminal of the battery via the single line; and generate an output comparator signal based on the reference signal and the charge signal; a dependent current source operably coupled to 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863          

/NATALIE HULS/Primary Examiner, Art Unit 2863